Citation Nr: 0213919	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  00-16 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for Stargardt's 
disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1983 to February 
1987.  

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded in September 2000 to 
afford the veteran with his requested hearing before a member 
of the Board at the regional office (RO).  The record then 
reflects that after several hearings were scheduled and 
postponed by the veteran, the veteran advised the RO in April 
2002 that due to the lack of any new evidence in his case, he 
would be unable to attend a hearing scheduled for May 21, 
2002.  Thereafter, the veteran did not report for a hearing 
scheduled for September 9, 2002, and the record does not 
reflect an explanation for the veteran's failure to report or 
a request that the hearing be rescheduled.  Consequently, the 
Board finds that a reasonable effort was made by the RO to 
furnish the veteran with his requested hearing, and that any 
further delay in this matter for the RO to take additional 
steps in this regard is not warranted.


FINDINGS OF FACT

1.  The Board, in a July 1988 decision, denied service 
connection for Stargardt's disease.  

2.  The evidence received since the July 1988 Board decision 
pertinent to the claim for service connection for Stargardt's 
disease is either cumulative or redundant, or does not bear 
directly and substantially on the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The July 1988 Board decision which denied service connection 
for Stargardt's disease, is final.  38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104, 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board first notes that this matter has already been 
developed within the guidelines established by the recently 
enacted Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5103A (West Supp. 2002) (VCAA).  In this regard, the record 
reflects that the veteran has been provided with notice of 
the applicable law and regulations pertinent to his claim and 
there is no indication that there are any outstanding 
pertinent treatment reports or other documents that have not 
been obtained or are otherwise sufficiently addressed in 
documents or records already associated with the claims 
folder.  Moreover, the Board notes that a March 2000 letter 
to the veteran from the RO clearly advised the veteran of the 
previous denial of his claim for service connection for 
Stargardt's disease and that in order to reopen the claim, it 
would be necessary for the veteran to submit evidence that 
was not merely cumulative of previously submitted evidence.  
There is no indication that any additional evidence was 
provided pursuant to this correspondence.

Thus, the Board finds that the veteran was clearly aware of 
the status of his claim, what the RO was waiting for, and 
what he was expected to do in the development of his claim, 
and that he chose not to provide additional evidence or 
information.  Consequently, the Board finds that further 
notice and development under the VCAA is unnecessary.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
also notes that there is language in the VCAA that implies 
that a new and material claim is to be excluded from the duty 
to assist provisions of the statute until the claim is 
reopened.  Moreover, while the Board is mindful of the fact 
that recent regulations were promulgated by the VA to 
implement the VCAA (66 Fed. Reg. 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.156(a) and 3.159), 
including provisions which modified the language of 38 C.F.R. 
§ 3.156(a) and include development in new and material cases 
beyond that which was provided in the original statute, the 
Board notes that these regulations apply only to claims to 
reopen finally decided claims received on or after August 29, 
2001, and are thus, inapplicable to the veteran's claim on 
appeal.

The record reflects that a July 1988 Board decision denied 
service connection for Stargardt's disease on the primary 
basis that the veteran's preexisting Stargardt's disease was 
a developmental defect and was not aggravated during active 
service.  The July 1988 Board decision was a final decision 
as to this issue pursuant to 38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2002).  As such, the veteran's claim for service 
connection for Stargardt's disease may only be reopened if 
new and material evidence is submitted, and based on the 
grounds stated for the Board's denial in the decision of July 
1988, this would consist of medical evidence that showed that 
his Stargardt's disease was aggravated by active service, the 
Board having noted that the evidence of record did not show 
that the Stargardt's disease the veteran had in service 
progressed beyond that degree of severity which would usually 
be expected with this disease.  See 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2001).

In this regard, the evidence received since the July 1988 
Board decision consists of two additional documents from the 
veteran's physical evaluation board during service, a private 
medical report from Dr. M., dated in February 1989, and an 
article provided by the veteran dealing with the relationship 
between improper diet and age-related macular degeneration 
(AMD).  The addition documents from the veteran's medical 
board consist of a cover letter that furnished a copy of the 
proceedings before the board and a statement reflecting the 
veteran's disagreement with the findings of the board.  The 
medical report from Dr. M. reflects his evaluation findings 
of maculopathy consistent with Stargardt's disease and his 
prognosis regarding the veteran's visual acuity.  The veteran 
provided the article on diet and AMD for the proposition that 
the poor diet he had in service aggravated his Stargardt's 
disease.  However, the veteran has still not submitted 
medical evidence documenting that his preexisting Stargardt's 
disease progressed during service beyond that degree of 
severity which would usually be expected with this disease. 

The critical question with respect to the claim for service 
connection for Stargardt's disease was and remains whether 
there is medical evidence demonstrating whether this disorder 
was aggravated during active service, and the evidence 
received since the July 1988 Board decision still does not 
adequately address this fundamental question as to the 
veteran's claim.  Therefore, the Board has no alternative but 
to conclude that the additional evidence and material of 
record received in this case is not dispositive of this 
essential issue and thus is not material.  It is also not 
material because it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for Stargardt's 
disease is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

